Name: Political and Security Committee Decision (CFSP) 2016/49 of 7 January 2016 on the appointment of the Head of Mission of the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) (EUAM UKRAINE/1/2016)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  European construction;  Europe;  politics and public safety
 Date Published: 2016-01-19

 19.1.2016 EN Official Journal of the European Union L 12/47 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2016/49 of 7 January 2016 on the appointment of the Head of Mission of the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) (EUAM UKRAINE/1/2016) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2014/486/CFSP of 22 July 2014 on the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) (1), and in particular Article 7(1) thereof, Whereas: (1) Pursuant to Decision 2014/486/CFSP, the Political and Security Committee (PSC) is authorised, in accordance with the third paragraph of Article 38 of the Treaty, to take the relevant decisions concerning the political control and strategic direction of the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine), including the decision to appoint a Head of Mission. (2) On 23 July 2015, the PSC adopted Decision (CFSP) 2015/1496 (2) extending the mandate of Mr KÃ ¡lmÃ ¡n MIZSEI as Head of Mission of EUAM Ukraine until 30 November 2015. (3) On 18 December 2015, the High Representative of the Union for Foreign Affairs and Security Policy proposed the appointment of Mr KÃstutis LANÃ INSKAS as Head of Mission of EUAM Ukraine, HAS ADOPTED THIS DECISION: Article 1 Mr KÃstutis LANÃ INSKAS is hereby appointed as Head of Mission of the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) from 1 February 2016 to 31 January 2017. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 7 January 2016. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 217, 23.7.2014, p. 42. (2) Political and Security Committee Decision (CFSP) 2015/1496 of 23 July 2015 extending the mandate of the Head of Mission of the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) (EUAM UKRAINE/3/2015) (OJ L 233, 5.9.2015, p. 7).